UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Mark One xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number: 146405 Velocity Oil and Gas, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5465816 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3500 Washington Ave, Suite 200, Houston, TX 77007 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(604) 574-2248 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmallerreporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x State registrant’s revenues for its most recent fiscal year:Revenues for the twelve months ended December 31, 2008 were $0. The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the closing price of the common stock on the OTC Electronic Bulletin Board on March 26, 2009 was approximately $116,300. As of March 30, 2009, the registrant had 11,620,500 shares of common stock outstanding. -1- Velocity Oil and Gas, Inc. FORM 10-K Table of Contents Page No. PART I Item 1. Description of Business 4 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Securities Holders 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Management’s Discussion and Analysis or Plan of Operation 12 Item 7. Financial Statements. 15 Item 8A. Controls and Procedures. 24 PART III Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 25 Item 10. Executive Compensation 27 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 12. Certain Relationships and Related Transactions, and Director Independence 30 Item 13. Exhibits 30 Item 14. Principal Accountant Fees and Services 31 -2- FORWARD LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Available Information The Company files annual, quarterly, current reports, proxy statements, and other information with the U.S. Securities and Exchange Commission (the “Commission”).
